EXHIBIT 10.2
 

 
ALLONGE TO CONVERTIBLE PROMISSORY NOTE




THIS ALLONGE TO CONVERTIBLE PROMISSORY NOTE (this “Allonge”) is made this 22nd
day of December 2011, by and between Entech Solar, Inc., a Delaware corporation
(the “Company”), and The Quercus Trust (the “Holder”).  Capitalized terms used
in this Allonge, but not defined herein, shall have the meanings given to them
in the Note (as defined below).


EXPLANATORY STATEMENTS


 
WHEREAS, the Company made and delivered to the Holder, a Convertible Promissory
Note, dated November 26, 2011, in the principal sum of FOUR HUNDRED THOUSAND
DOLLARS ($400,000) (the “Note”); and
 
WHEREAS, the Company and the Holder desire to amend the Note to increase the
price at which the unpaid principal balance of the Note is convertible into
shares of Common Stock.
 
NOW, THEREFORE, IN CONSIDERATION of the mutual entry into this Allonge by the
parties hereto, and for other good and valuable consideration, the receipt and
adequacy of which are acknowledged by each party, the Note shall be amended as
follows:
 
1.  Amendment of Note.  Effective December 22, 2011, the reference to “$0.05” in
Section 2(a)(B) of the Note shall be deleted and replaced with “$0.08”.
 
2.  Attachment of Allonge to Note.  This Allonge (a) is being physically
attached to the Note simultaneously with the entry into this Allonge by the
parties hereto, to evidence the modification of the provisions of the Note
effected hereby, and (b) shall, upon such attachment, be deemed to be a part of
the Note, as fully and completely as if its provisions were set forth at length
in the body of the Note.
 
[Remainder of page intentionally blank.]
 


 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Allonge to Convertible
Promissory Note to be executed by their respective officers thereunto duly
authorized effective as of the date first above written.
 
 
 
 

  COMPANY:       ENTECH SOLAR, INC.  
 
 
  By:    /s/ Shelley Hollingsworth   Name:    Shelley Hollingsworth   Title:   
Chief Financial Officer  
 
 
    Address:
13301 Park Vista Blvd., Suite 100
    Fort Worth, Texas 76177

 
 
 
 
 
 
 
HOLDER:
      THE QUERCUS TRUST      
 
 
By:  /s/ David Gelbaum   Name:  David Gelbaum     Title:  Trustee              
  Address:
1835 Newport Blvd.
    A109 - PMB 467     Costa Mesa, California 92627  

 
 